Per Curiam,
Our Rule 6 is simple and easily understood. The requirements of its second paragraph are specific. It is as follows :
“ 2. In all cases to which a bill of exceptions at common law is applicable, it is strongly recommended that such a bill be taken in the established form. Where this is not done, a certificate signed by the judge, in the following form, will be required, viz.:
“ Foregoing notes of testimony, with the exceptions taken by counsel during the trial to the rejection or admission thereof, and the charge, with the exceptions thereto, have been examined by me, and are hereby approved and ordered to be filed. -Judge.”
We are asked to quash this appeal for the reason that no exceptions were taken at the trial to the answers to points which constitute the substance of the questions involved. The motion is based upon substantial grounds. It is alleged, however, by the appellant that, although no formal exceptions appear upon the record, it does appear, by the folio wing indorsement, that they were recognized as having been taken, “Bill sealed for defendants in all, generally ” which is signed by the judge. The answer is made that this bill was sealed after *494the trial and verdict. It is indorsed upon the plaintiff’s points, which were all affirmed, but is not dated. Whenever made, it is in no sense a compliance with our rule. In the absence of a bill of exceptions in regular form, the certificate which is provided for is required. There is no such certificate. The motion to quash must, therefore, be allowed. Bill quashed.